       Case 2:17-cv-01598-JJT Document 31 Filed 03/22/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Keesha Tribett,                                   No. CV-17-01598-PHX-JJT
10                  Plaintiff,                         ORDER
11   v. 30
12   Smartpay Leasing Incorporated, et al.,
13                  Defendants.
14
15           Upon review of the Stipulated Motion to Dismiss (Doc. 30), filed by Plaintiff and
16   Defendant BillFloat, Inc., only, and good cause appearing,
17           IT IS ORDERED granting the Stipulation (Doc. 30). The above-entitled matter is
18   hereby dismissed with prejudice as to Defendant BillFloat, Inc., only, the parties to bear
19   their own costs and attorneys’ fees.
20           IT IS FURTHER ORDERED denying as moot, the Stipulated Motion to Dismiss
21   (Doc. 29) referencing Defendant Smartpay Leasing, Inc.
22           IT IS FURTHER ORDERED BillFloat, Inc., being the last remaining defendant in
23   this matter, and claims against all other having been dismissed with prejudice, the Clerk of
24   the Court shall close the matter.
25           Dated this 22nd day of March, 2019.
26
27                                          Honorable John J. Tuchi
                                            United States District Judge
28
